MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Jul 21 2020, 8:56 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                     Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                   Attorney General of Indiana
Brooklyn, Indiana
                                                          Jodi Kathryn Stein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William Ray Grimes,                                       July 21, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-131
        v.                                                Appeal from the Sullivan Superior
                                                          Court
State of Indiana,                                         The Honorable Hugh R. Hunt,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          77D01-1809-F2-676



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 21, 2020                    Page 1 of 7
                                        Statement of the Case
[1]   William Ray Grimes appeals his conviction by a jury for auto theft, as a Level 6

      felony. Grimes presents one issue for our review, namely, whether the State

      presented sufficient evidence to support his conviction. We affirm.


                                  Facts and Procedural History
[2]   On September 12, 2018, Tonya Wolfe’s brother-in-law, Joe Baxley, asked

      Wolfe to go to a yard sale near Sullivan, Indiana, to shop for furniture for his

      used furniture business. Baxley told Wolfe to drive his black Chevrolet

      Equinox. While she was at the yard sale, Wolfe received a message from

      Nancy Hood, Grimes’s mother. Hood said that Grimes “was in Illinois” and

      wanted to “come over” to Indiana. Tr. Vol. II at 203. Wolfe had known

      Grimes for several years, and she considered him a good friend.


[3]   After Wolfe picked up Grimes, they went to Wolfe’s house together. There,

      Grimes drank gin and became “inebriated.” Tr. Vol. III at 23. He eventually

      told Wolfe that he wanted to leave, and they left in Baxley’s Equinox with

      Wolfe driving. However, en route to Hood’s home, Grimes got “agitated . . .

      [and] he was yelling out in the car.” Tr. Vol. II at 204. Grimes then began to

      dig through Wolfe’s purse and told her, “I thought you were better than this.”

      Id.


[4]   When they reached Riverton, Indiana, on the Wabash River, Grimes asked to

      use Wolfe’s phone to call Hood to pick him up and transport him the rest of the

      way. But Hood told Grimes that she could not pick him up, Grimes became

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 21, 2020   Page 2 of 7
      “really upset and agitated.” Id. Nonetheless, Wolfe offered to take him back to

      Hood’s residence. Wolfe testified that, at that point, she “wanted to take him

      back and get him out of the car . . . ‘cause he was starting to scare me.” Id. at

      204.


[5]   Instead, however, Grimes ordered Wolfe to “stop the car,” and he told her,

      “I’m driving.” Id. at 205. Wolfe did not want Grimes to drive, but he told her,

      “either get out or I’ll take you out.” Id. Wolfe acquiesced, and Grimes drove

      into Illinois.


[6]   They arrived at Hood’s residence soon thereafter. There, Grimes attacked

      Wolfe, hitting her in her head. Grimes also stabbed Wolfe’s cell phone with a

      knife, almost tore one of her fingers “completely off,” and threatened to cut

      Wolfe’s throat. Id. at 208. Wolfe called out for help from Hood. Grimes then

      grabbed Wolfe by the throat and started to pull her out of the vehicle, at which

      point Wolfe lost consciousness.


[7]   When Wolfe regained consciousness, she was in the vehicle and covered with

      blood. Grimes “was driving” and told her that she was “squirting blood and

      [she] need[ed] medical attention.” Id. He also told Wolfe that he was driving

      her to a different house, and he told her to report the Equinox stolen. When

      they arrived at the house, Wolfe recognized the vehicles parked there as

      belonging to Grimes’s cousin. Wolfe got out of the vehicle, and Grimes drove

      away. Wolfe then walked to a nearby house, where she called Baxley, who




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 21, 2020   Page 3 of 7
       picked her up. Wolfe eventually was treated at Regional Hospital in Terre

       Haute, where she received surgery to repair her finger.


[8]    While Wolfe was at the hospital, Baxley spoke with Sullivan County Chief

       Deputy Jason Bobbitt and reported the Equinox stolen. OnStar was able to

       locate the vehicle in Riverton. The vehicle was in a grassy area beside the

       Wabash River. Officer Brandon Mullen found blood on the front passenger

       seat, steering wheel, roof, and along the outside of the vehicle. He also found

       Wolfe’s broken cell phone case in the car, but he did not find her cell phone.

       Meredith Livingston from the Indiana State Police Laboratory identified the

       blood located on the steering wheel as Wolfe’s.


[9]    The State charged Grimes with auto theft, as a Level 6 felony. At his ensuing

       jury trial, Grimes testified that Wolfe drove him all the way to Hood’s house in

       Illinois and that Wolfe was lying to avoid a probation violation for having

       crossed state lines. Wolfe testified that Grimes had seized the vehicle in

       Indiana, drove her to Illinois, and attacked her. The jury found Grimes guilty

       of auto theft, as a Level 6 felony. The trial court entered judgment of

       conviction accordingly and sentenced him to 910 days incarceration. This

       appeal ensued.


                                      Discussion and Decision
[10]   Grimes contends that the State failed to present sufficient evidence to support

       his conviction for auto theft. As our Supreme Court recently stated:



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 21, 2020   Page 4 of 7
               When an appeal raises “a sufficiency of evidence challenge, we
               do not reweigh the evidence or judge the credibility of the
               witnesses . . . .” We consider only the probative evidence and
               the reasonable inferences that support the verdict. “We will
               affirm ‘if the probative evidence and reasonable inferences drawn
               from the evidence could have allowed a reasonable trier of fact to
               find the defendant guilty beyond a reasonable doubt.’”


       Phipps v. State, 90 N.E.3d 1190, 1195 (Ind. 2018) (quoting Joslyn v. State, 942

       N.E.2d 809, 811 (Ind. 2011)). To prove that Grimes committed auto theft, as a

       Level 6 felony, the State was required to show that Grimes (1) knowingly or

       intentionally (2) exerted unauthorized control over (3) Baxley’s Chevy Equinox

       (4) with intent to deprive Baxley of any part of the vehicle’s value or use. Ind.

       Code § 35-43-4-2 (2020).


[11]   Grimes does not contest that the evidence presented at trial established each

       element of auto theft, as a Level 6 felony. Instead, Grimes asserts that Wolfe

       was the only witness against him regarding who drove the Chevy Equinox from

       Indiana to Hood’s residence in Illinois, which goes to the second element of the

       offense, and that “her testimony was inherently contradictory.” Appellant’s Br.

       at 10. Specifically, Grimes argues:


               Grimes and Hood both testified Wolfe did just as she told
               Grimes she would: she drove Grimes to his mother’s home in
               Illinois. Yet Wolfe had an obvious motive to claim Grimes
               forced her to cross the Illinois state line. Her testimony that she
               began to do just as Grimes asked—to drive him to his mother’s
               home in Illinois—but then suddenly Grimes told her not to
               because he would do it himself, was inherently contradictory and
               without credibility.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 21, 2020   Page 5 of 7
       Id. at 10-11. Grimes also asserts that “there was no circumstantial evidence to

       support [Wolfe’s] testimony.” Id. at 11. In other words, Grimes contends that

       the State failed to present sufficient evidence to support his conviction because

       Wolfe’s testimony was incredibly dubious.


[12]   As our Supreme Court recently stated:


               Under our “incredible dubiosity” rule, we will invade the jury’s
               province for judging witness credibility only in exceptionally rare
               circumstances. The evidence supporting the conviction must
               have been offered by a sole witness; the witness’s testimony must
               have been coerced, equivocal, and wholly uncorroborated; it
               must have been “inherently improbable” or of dubious
               credibility; and there must have been no circumstantial evidence
               of the defendant’s guilt.


       McCallister v. State, 91 N.E.3d 554, 559 (Ind. 2018). Our Supreme Court has

       also stated that the rule “‘requires great ambiguity and inconsistency in the

       evidence’” and “‘[t]he testimony must be so convoluted and/or contrary to

       human experience that no reasonable person could believe it.’” Moore v. State,

       27 N.E.3d 749, 756 (Ind. 2015) (quoting Edwards v. State, 753 N.E.2d 618, 622

       (Ind. 2001)). “‘[I]t is for the trier of fact to resolve conflicts in the evidence and

       to decide which witnesses to believe or disbelieve.’” Id. at 755-56 (quoting

       Murray v. State, 761 N.E.2d 406, 409 (Ind. 2002)).


[13]   Here, there were no contradictions in Wolfe’s testimony. Wolfe testified that

       she had agreed to drive Grimes to Illinois despite the fact that doing so would

       be a probation violation. Wolfe also testified that, while she had agreed to drive


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 21, 2020   Page 6 of 7
       Grimes to Illinois, Grimes nonetheless threatened her to let him drive or he

       would “take [her] out.” Tr. Vol. II at 205. She then explained that Grimes

       took control of the vehicle, drove to Hood’s home, and attacked her. That

       testimony was not “‘so convoluted and/or contrary to human experience that

       no reasonable person could believe it.’” Moore, 27 N.E.3d at 756 (quoting

       Edwards, 753 N.E.2d at 622).


[14]   Moreover, Grimes’s contention that there was no circumstantial evidence to

       support Wolfe’s testimony is incorrect. Wolfe testified that, when they arrived

       at Hood’s residence, Grimes attacked her, almost tore her finger off, and

       rendered her unconscious inside the vehicle. Officer Mullen later found

       Wolfe’s blood inside and outside the vehicle, and Wolfe later received

       emergency medical treatment at Regional Hospital, which corroborated

       Wolfe’s testimony.


[15]   In sum, the incredible dubiosity rule does not apply here. Grimes relies on that

       rule in an attempt to circumvent the basic rule that, in sufficiency challenges,

       we cannot reweigh the evidence and assess the credibility of witnesses.

       Accordingly, we reject his argument on appeal and affirm his conviction.


[16]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 21, 2020   Page 7 of 7